Citation Nr: 0908335	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for 
respiratory/pulmonary disorder, claimed as lung 
problems/asthma.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disorder, classified as post-traumatic 
changes with chronic strain, status post reconstruction with 
scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in July 2005.  
That decision established service connection for the 
Veteran's right ankle disorder but denied service connection 
for lung problems/asthma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) reflect that 
he was treated on numerous occasions for respiratory problems 
that were variously assessed as bronchitis, pharyngitis, and 
intermittent asthma.  An inhaler was prescribed.  When 
examined by VA shortly after service separation (in April 
2005), it was noted that the Veteran used his Albuterol 
inhaler as needed for symptoms.  He reported no follow up 
care for this condition since discharge from service, and he 
indicated that he had not had his inhalers filled since 
leaving service in 2004.  The claimant's lungs were clear at 
examination, and his chest X-ray evaluation was normal.  
Pulmonary function testing (PFT) showed mild airflow 
obstruction with no improvement following bronchodilator.  It 
was noted that the Veteran's lungs were normal.  His 
diffusing capacity was normal.  The examiner stated that 
there was insufficient evidence to warrant a diagnosis of any 
acute or chronic disorder relating to reactive airway 
disease.  He also noted that there was questionable effort 
from the claimant on the PFT.  The report reflects that the 
Veteran's STRs were unavailable for review by the examiner.  
The Veteran's representative has indicated that this 
examination is not adequate for evaluation purposes.

It is the Board's conclusion that additional examination is 
necessary to determine the proper diagnosis(es) and 
etiology(ies) of the Veteran's current respiratory 
disability(ies), if existent.  Additional examination will be 
requested below.  

As to the claim that an initial rating is warranted for the 
Veteran's right ankle disorder, it is asserted that there has 
been an increase in severity of the condition since last 
examined by VA in April 2005.  At the 2005 evaluation, the 
Veteran showed some limitation of right ankle motion and 
susceptibility to twisting.  As it has been several years 
since the last evaluation and as that examination was 
conducted without the benefit of the claims file, it is not 
adequate for current rating purposes.  It is also unclear 
whether there may be instability of the ankle possibly 
warranting a separate rating.

In light of these circumstances, the Veteran must be afforded 
additional VA examinations.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his respiratory problems, to include 
bronchitis, pharyngitis, and asthma, and 
his right ankle condition, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the Veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should arrange for the Veteran 
to be examined by a pulmonologist to 
determine the nature of any chronic 
respiratory disability he may have, and 
whether such disability is related to his 
service.  The Veteran's claims file 
(specifically including his STRs) must be 
reviewed by the examiner in conjunction 
with the examination, and any studies 
deemed necessary should be completed.  
Based on review of the claims file and 
examination of the Veteran, the examiner 
should state the correct diagnosis(es) 
for any current respiratory 
disability(ies) found, and provide an 
opinion (as to each diagnosed respiratory 
disability entity) whether it is at least 
as likely as not (50 percent chance or 
greater) that the current disability(ies) 
was/were incurred during the Veteran's 
active service.  The examiner must 
explain the rationale for all opinions 
given.  The discussion of the rationale 
should include comment as to the 
significance of the respiratory 
complaints/findings noted and/or treated 
in service, as well as whether the 
asthma, bronchitis, and pharyngitis 
diagnosed in service represented chronic 
disability.

3.  The AMC/RO should also schedule the 
Veteran for an appropriate VA 
examination, by a physician, in order to 
ascertain the current nature and severity 
of his service-connected right ankle 
disability.  All indicated tests and 
studies are to be performed.  Range of 
motion studies should be set out.  It 
should also be indicated whether there is 
instability of the ankle such as might 
lead to falls or the need for support or 
a brace.  Prior to the entry of any 
opinions, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.

The physician should indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  The 
physician should express opinions 
concerning whether pain to the right 
ankle could significantly limit 
functional ability during flare-ups or on 
repeated use over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655 
(2008).  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




